1 Reported in 203 N.W. 625.
Appeal from a judgment entered pursuant to an order for judgment on the pleadings in favor of defendant.
The city of Minneapolis, by its board of park commissioners, entered into a contract for the purchase of 207 acres of land 1 1/2 miles outside of the city limits to be used for a public golf course. Plaintiff as a taxpayer sought to restrain the consummation of the project as illegal.
1. Part of the land is within the boundaries of the village of St. Louis Park. The village was made a party to the action but failed to appear. If the city has the right to acquire lands for the particular purpose, it is not important that part of the land is within the boundaries of another municipality. Nor is it necessary to decide now whether the regulations imposed by the city would be subordinate to the local laws of the municipality within whose boundaries the park is to be located. The fact that the city charter says that the board shall have the right to govern does not mean that it may disregard laws created by legislative bodies. Section 14, chapter 16, of the City Charter on Parks and Parkways authorizes the regulation of such parks within or without the city and the adoption of suitable ordinances for the proper enjoyment of the same.
2. Section 2, chapter 16, of the City Charter gives the city authority to devise, adopt and maintain parks in and adjacent to the city. Adjacent does not necessarily mean adjoining or contiguous or abutting, 1 Words and Prases, 184, 187. Hennessy v. Douglas County, 99 Wis. 129, 74 N.W. 983. The word as used must be given a broad construction. Hobart v. city of Minneapolis,139 Minn. 368, 166 N.W. 411. The location of this particular land has a community of interest with the lands in the corporate limits of the city and by virtue thereof may well be considered adjacent. State ex *Page 225 
rel. v. Minnetonka Village, 57 Minn. 526, 59 N.W. 972,25 L.R.A. 755. The land may be adjacent for one purpose and not for another purpose. This land is obviously so located as to be easily adaptable for the purpose for which it is to be used and hence we have no hesitation in saying that it is adjacent. The word is not inconsistent with the idea of something intervening; those tracts are adjacent which are not widely separated.
3. The home rule charter is based upon section 1271, G.S. 1923, which authorizes the city to take property without its boundaries "needed for the full discharge of any public function which it is permitted to exercise." It is suggested that "public function" relates to water supply, drainage and all forms of transportation. We see no justification for the limited construction. In fact a municipality has a peculiar interest in the recreation or the pleasure of the public. 19 R.C.L. 721. Public parks in all the metropolitan cities contain golf courses. The public courses in parks are within financial reach of all. The golf course being a place of recreation must be included in the terms "parks and parkways" as used in the city charter and "public function" as used in the statute. A park is a pleasure ground for the recreation of the public to promote its health and enjoyment. A public golf course is for the same purpose. Parks are used for public recreation by indulgence in tennis, pitching horse shoes, croquet, baseball, kitten ball, golf, walking, horseback riding, picnicking, skating, bathing and general out-door exercise, band concerts, maintenance of botanical and zoological gardens and other recreations. If ground be acquired for these purposes, it may be acquired for a part of them. It follows that the city has authority, under its charter, section 2, chapter 16, and also under the statute, section 1271, G.S. 1923, to acquire and maintain a public golf course. Capen v. City of Portland, 112 Or. 14, 228 P. 105; Sutcliffe Co. v. City of Louisville, 205 Ky. 718, 266 S.W. 375; Uses of public parks, see note 18 A.L.R. 1246. But this view was not looked upon with favor in City of Bradentown v. State, 87, Fla. —, 102 So. 556. Section 1534, G.S. 1923, was never intended to and does not limit this authority. It does not meet the requirements of section 1300, G.S. 1923. *Page 226 
A public golf course does not come within the prohibitions of Burns v. Essling, 156 Minn. 171, 194 N.W. 404, which disapproved the spending of public money for a hockey rink in which a closely allied athletic association could "stage hockey games between a team whose salaries and expenses * * * were to be paid largely by the city * * * and other teams" and an admission would be charged spectators. The hockey players were not playing for recreation, but as a means of livelihood, nor did the public have free access to their game.
Affirmed.